Case 3:20-cv-09211-MAS-ZNQ Document 11-4 Filed 08/18/20 Page 1 of 2 PagelD: 416

Yeskoo Hogan & Tamlyn, LLP

A New York Limited Liability Partnership

139 South Street

New Providence, NJ 07974

908-464-8300

By: Richard C, Yeskoo

NJ Attorney 1D No. 01543198]

Counsel for Defendants Beable Education, Inc. and
Saki Dodelson

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
AC HOLDCO, INC, and ACHIEVE3060, INC, Civil Action No. 3:20-cv-0921 |
Plaintiffs, DECLARATION OF STEPHEN
KENNY IN SUPPORT OF
MOTION FOR ADMISSION
-VS- TO APPEAR
PRO HAC VICE
BEABLE EDUCATION, INC, SAKI
DODELSON, and JOHN DOES 1-35

Defendants.

SPEPHEN KENNY, being of full age, hereby declares as follows:

1. fam counsel at the law firm of Foley Hoag LLP, 1301 Avenue of the Americas.
New York, NY 10019.

2. [am associated with Richard C, Yeskoo, who is a Member of Yeskoo Hogan &
Tamlyn, LLP, attorney of record for Defendants Beable Education, Inc. and Saki Dodelson
(together “Defendants”) in this matter, is admitted to practice law in New Jersey, and is a
member in good standing of the Bar of this Court.

3. I make this declaration pursuant to Local Rule 101.1 i support of Defendants’
motion for my admission to appear pro hac vice for Defendants in this action.

4, lam a member in good standing and admitted to practice in the following courts:

Admitted to NY State Bar on June 28, 2010, Atty ID # 4850236:
Case 3:20-cv-09211-MAS-ZNQ Document 11-4 Filed 08/18/20 Page 2 of 2 PagelD: 417

Admitted to US Patent and Trademark Office on January 3, 2008, Reg. No. 61,671; and
U.S. Court of Appeals for the Federal Circuit on September 1, 2014.

>. ~° [am not under suspension or disbarment by any court.

6. No disciplinary proceeding is presently pending against me in any jurisdiction.
7, ! consent to be subject to the jurisdiction and rules of this Court.

8, 1 agree, pursuant to Local Civil Rule 101.1(c), to make payments to the New

Jersey Lawyers’ Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a) and
pay Annual Fees as provided by New Jersey Court 1:20-1(b), provided this Court grants this .
motion.

Pursuant to 28 U.S.C. § 1746, | declare under penalty of perjury that the foregoing is true.

Dated: August £2, 2020

Aiphen Binoy —

Stephen” Kenny
